Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 and 11-18 and 20 are pending  
Claims 10 and 19 are cancelled
Claims 1-6 and 12-14 have been amended

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (US 3362808) referred to as Lyle herein after and further in view of Fraley et al. (US 20140116095 A1) referred to as Fraley herein after.
.


Regarding claim 1, Lyle discloses a melter for melting glass batch materials, the melter comprising:
an inlet wall (20), depicted in labeled Fig 1 below, an outlet wall (22) positioned opposite the inlet wall (Col 2; lines 56-66)
a pair of sidewalls (16 or 34) extending from the inlet wall to the outlet wall, wherein the inlet wall, the outlet wall, and the pair of sidewalls define a glass melting space of the melter enclosed by a floor portion (18) and a top comprising; roof structure (12), as best shown in Fig. 3, includes vertical sidewalls 34 and jack-arch (36)  (Col 2; lines 45-Col 3; lines 1-17, Fig 1-3).
Lyle discloses the refractory arch (36) of the top supported by jack-bolts and angular refractory pieces sitting on additional refractory layers (at least 34) suspended above sidewalls (16) (Fig 3, at least Col 4; lines 39-59).  Lyle fails to disclose the refractory (36) being planar.
Analogous art Fraley discloses a similar glass tank melter having an exterior structure bolted into said refractory and suspending a superstructure refractory upper portion (2020) over the glass contact portion [0034]. 
in Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) The prior art showed differing load-bearing members and differing means of attaching the foundation to the member. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the metal bracket taught in Gregory for Fuller’s concrete haunch for the predictable result of transferring the load

In the present invention where Lyle discloses a tank melter with a known means for melting glass with a refractory roof bolted above the melter glass contact portion it would be obvious to one of ordinary skill in the art to substitute the open roof refractory crown, of Lyle with the refractory superstructure comprising a crown of Fraley because it is a known alternative construction known in the art suitable for withstanding forces velocities and accelerations [0061].  The superstructure of Fraley discloses a series of refractory blocks (216/219) [0035]-[0036] joined together with a “flat” surface, 
Lyle discloses the inlet wall end comprising:
-a glass contact wall supported on the floor portion,
-the glass contact wall and comprising a glass contact surface facing the glass melting space and extending vertically away from the floor portion as depicted in the labeled Fig 1 below:

    PNG
    media_image1.png
    685
    1494
    media_image1.png
    Greyscale


The combined teachings of Lyle and Fraley disclose the planar jack arch comprising a front face facing the glass melting space, or floor (18) a front face of the , corresponding to the outlet wall (22) discussed above, facing the glass melting space and extending vertically away from the floor (See Fig 1 and 3).  Lyle discloses a back face of the arch positioned opposite the front face, corresponding to the inlet wall discussed above wherein:
a plane of the front face of the jack arch and a plane of the glass contact surface are off-set from one another in a horizontal direction; and
a vertical distance from the floor portion to as the underside of the jack arch is less than a vertical distance from the floor portion to an underside of the top as depicted in Fig 1 above.

Lyle does not disclose a jack arch positioned over at least a portion of the glass contact wall.  Lyle discloses the arch (36) transitioning into stack (38) over the glass contact wall. 
MPEP 2144.04 states at least two applicable cases for motivation of altering the construction of The furnace of Lyle:
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.) 
In the present instance the “scaling up” or lengthening the arched roof would not establish patentability.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); 
In the present situation, shifting the position of the exhaust stack (38) in the base device of Lyle such that it remains at “rear” end of the furnace at the inclined portion of the arch would not have modified the operation of the furnace.
It would be obvious to one of ordinary skill in the art to rearrange the parts of the furnace of Lyle or extend the arch structure and provide the stack (38) beyond the inlet in the furnace construction of Lyle without any unexpected results.  
The extension of the superstructure would yield the claimed structure of present claim 1. 
KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007) concludes one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Lyle teaches the “base” device, Fraley suggests additional masonry blocks for a substitute superstructure as discussed above and absent any unexpected results the changes in shape and rearrangement of parts are made obvious to one of ordinary skill in the art as discussed above.
Regarding claim 2, in view of the obviousness rejection made above one skilled in the art it would be obvious to one skilled in the art to modify the furnace of Lyle (see claim 1) resulting in a space between the plane of the front face of the jack arch and the plane of the glass contact surface includes a batch receiving volume, labeled as the inlet in the figure included above.  The resulting furnace would include an inlet bounded by at least the floor portion of the melter and the underside of the jack arch, the plane of the front face of the jack arch, and the plane of the glass contact surface.
Regarding claim 3, Lyle discloses a plurality of burners (40), the burners are considered adjacent to the front face of the jack arch as the term "adjacent" has a broader meaning than side by side, Ex parte Appledorn et al., 159 USPQ 791.
Lyle does not necessarily disclose the burners are at a level above the underside of the jack arch.
It would also be obvious to one of ordinary skill in the art to providing additional burners above the sidewalls (16) of Lyle and within the superstructure made obvious by Fraley because according to MPEP 2144.04 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Regarding claim 4, at least a portion of the glass contact surface is inclined away from the glass melting space of the melter with respect to a normal to the floor portion. See slanted/ inclined portion in labeled Fig 1 above.
Regarding claim 5, the glass contact wall comprises a base portion and an upper portion and the upper portion tapers from the base portion to a top of the glass contact wall.
MPEP 2144.04 states
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.  In the present situation it would be obvious to one of ordinary skill in the art to make the glass contact wall in separate pieces for at least replacement purposes because one skilled in  the art would recognize the furnace elements are susceptible to corrosion.
Regarding claim 7, Lyle discloses the walls being made of a refractory however is silent as to the exact refractory (at least Col 1; lines 20-56).
Fraley discloses the refractory is zirconia [0031], thus it would be obvious to one skilled in the art to use zirconia as the refractory of Lyle because Fraley discloses it is a suitable refractory for glass melting furnaces.
Regarding claim 8-9, it appears Lyle discloses a single inlet port for batch materials rather than at least three as required by claim 8.

The amount and positioning of said inlet ports is considered a duplication of parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Regarding claim 11, Lyle discloses laterally supporting the furnace at various locations with posts (66) via jack-bolts (68) or exoskeleton to allow pressure and reduction of the tank, Lyle uses the refractory sidewalls as an example to indicate the exoskeleton to maintain alignment of refractory blocks  (Col 4; lines 39-70). 
The combined teachings of Fraley and Lyle disclose a superstructure with a planar portion structurally oriented as required by amended claim 1 wherein an exoskeleton with is provided to the superstructure.  It would be obvious to one of ordinary skill in the art in substituting the superstructure of Fraley for the superstructure of Lyle as discussed to use the exoskeleton taught by Fraley with the motivation of maintaining alignment of the melter [0027]-Fraley
Regarding claims 12 and 18, Lyle and Fraley disclose all of the limitations of claim 12 (See discussion of claims 1-3 above) however fails to disclose at least three batch inlet ports as required by claim 12.
Fraley discloses batch inlet ports (102) spaced equally Fig 4. [0024] and further suggests the tank assembly may have a plurality of batch inlet ports [0028] and may be positioned in the superstructure [0030] 
The amount and positioning of said inlet ports is considered a duplication of parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 


Regarding claim 13, Lyle discloses the limitations of claim 13 (see discussion of claim 4 above)
Regarding claims 14-15, Lyle discloses the limitations of claims 14-15 (see discussion of claim 5 above) 
Regarding claim 17, Fraley discloses using zirconia as the refractory in glass melter components [0031], thus it would be obvious to one skilled in the art to use zirconia as the refractory of Lyle because Fraley discloses it is a suitable refractory for glass melting furnaces.
Regarding claim 20, as seen in Fig 2-3 and described in at least Col 4; lines 39-Col 5; line 42) the refractory of Lyle is surrounded by “posts” 66 including brackets jack-bolts (such as 68) (Col 4; lines 45-51) which support the roof (specifically Col 4; lines 39-46), thus forming an exoskeleton.  This exoskeleton has bolts (68) capable of the intended use of claim 20, to accommodate expansion and contraction (at least Col 4; line 70-Col 5; line 6).

Claims 6 and 16 is/are and claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lyle (US 3362808) and Fraley et al. (US 20140116095 A1) as discussed above and further in view of Howard (US 1999761).
Regarding claim 6, as discussed regarding claim 5 above, it would be obvious to one of ordinary skill in the art to make the glass contact wall in separate pieces for at least replacement purposes because one skilled in  the art would recognize the furnace elements are susceptible to corrosion.
Lyle does not disclose the angle of a portion the glass contact surface.
In the analogous art of glass melters, Howard discloses a batch inlet with a glass contact wall at the batch inlet end wherein the glass contact wall is supported by the floor of the melter where glass 
Howard discloses heat from combustion burners rises, providing batch materials as disclosed by Howard uses the rising heat  to melt some batch materials and cause a circulation current for homogenizing the glass and eliminating gaseous matter within the glass (Page 4, Col 2; paragraph 3, See also page 1, Col 2, lines 45-56). Howard discloses that the change in the construction or angle of the introduction of batch materials at the angled portion of the inlet is dependent on the rate at which glass making materials are forced into the tank in comparison to the rate of melting (Page 4; Col 1; lines 60-75 and Col 2; lines 30-41).
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the angle of the portion of the glass contact wall, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the angle for the purpose of maintaining a desired rate of incoming batch materials and achieving the desired homogenization and circulation of the glass as taught by Howard.
Additionally, One of ordinary skill in the art would be motivated to optimize the angle of the glass contact wall of Lyle for incoming batch materials thus allowing existing combustion gases to heat the batch materials appropriately before exhausting (see claim 1 above) thus yielding cost savings. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007) concludes one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Regarding claims 12 and 16, Lyle discloses all the limitations of claim 12 (See discussion of claims 1-3 above) however fails to disclose at least three batch inlet ports as required by claim 12.
Howard discloses a plurality of batch inlet ports spaced equally Fig 1. 
The amount and positioning of said inlet ports is considered a duplication of parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Lyle does not disclose the angle of a portion the glass contact surface.
In the analogous art of glass melters, Howard discloses a batch inlet with a glass contact wall at the batch inlet end wherein the glass contact wall is supported by the floor of the melter where glass contact wall has base portion (18), which may be refractory (Page 4, Col 1; paragraph 3), and upper inclined portion (38) See at least Fig 2 and 5.
Howard discloses heat from combustion burners rises, providing batch materials as disclosed by Howard uses the rising heat  to melt some batch materials and cause a circulation current for homogenizing the glass and eliminating gaseous matter within the glass (Page 4, Col 2; paragraph 3, See also page 1, Col 2, lines 45-56). Howard discloses that the change in the construction or angle of the introduction of batch materials at the angled portion of the inlet is dependent on the rate at which glass making materials are forced into the tank in comparison to the rate of melting (Page 4; Col 1; lines 60-75 and Col 2; lines 30-41).
In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the angle of the portion of the glass contact wall, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the angle for the purpose of maintaining a desired rate of incoming batch materials and achieving the desired homogenization and circulation of the glass as taught by Howard.
Additionally, One of ordinary skill in the art would be motivated to optimize the angle of the glass contact wall of Lyle for incoming batch materials thus allowing existing combustion gases to heat the batch materials appropriately before exhausting (see claim 1 above) thus yielding cost savings. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007) concludes one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 12/22/2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112 second paragraph have been withdrawn. 

Applicant’s arguments regarding Lyle are no longer applicable because the present claim amendments redefined the glass contact wall in view of other structural claim elements as well as orientation and structural elements of the jack arch and further created a new combination of limitations which required further search and consideration.
In regards to Applicant’s remarks regarding the rear end of Lyle being an inlet wall the claims are related to a structure and Lyle disclosed all structural elements of the previous claims as indicated in the previous rejection, including what was identified as the inlet wall.  Examiner appreciates the claim amendments to further define the claimed invention.
Examiner disagrees with Applicant’s argument that a jack arch  cannot be curved at all.  One of ordinary skill in the art would recognize that a jack arch in glass melter may take on additional shapes as seen in at least the prior art below:
US 2246364 A which is angular, US 2098440 A Fig 1, US 2061367 A curved, US 2038797 A curved portion, US 1949380 A curved, US 2172030 A flat or series of curved jack-arches.  Where known alternatives are provided in the art for the construction of a jack arch the claim is not limited to the specification or figures.  The claims are given the broadest reasonable interpretation in view of the specification do not identify the particulars of a jack arch as Applicant has currently argued.  Although, some literature on jack arches may be found in a non patent literature search which are flat does not require the jack-arch in the claims to be “flat” as Applicant argued. It is necessary that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  One of ordinary skill in glass manufacturing does not include one of ordinary skill in masonry work to the extent that the Jack-arch requires all the limitations of brick orientation in the specification.
As indicated in the rejection above, there are no unexpected results recited in the specification or remarks that Examiner is able to conclude would make the substitution of one known element for another, the rearrangement of parts or elongation of the superstructure of the present prior art of record nonobvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741